25 N.J. 292 (1957)
135 A.2d 859
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
LOUIS RUGGIERO, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Submitted October 21, 1957.
Decided November 12, 1957.
Mr. Louis Ruggiero, in propria persona, for the appellant.
Mr. Vincent P. Keuper and Mr. Solomon Lautman, for the respondent.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Jayne in the court below.
For affirmance  Chief Justice WEINTRAUB, and Justices HEHER, WACHENFELD, BURLING, JACOBS and PROCTOR  6.
For reversal  None.